


Exhibit 10.27


Unit Plan for Incumbent Non-Employee Directors
(as amended and restated effective October 1, 2012)




SECTION 1. Introduction


The Unit Plan for Incumbent Non-Employee Directors provides for a Stock Unit
Account, an Equity Index Account and an Interest Income Account for each
Incumbent Director, the value of which will be paid to the Incumbent Director
or, in the case of his or her death, a Beneficiary, upon such Incumbent
Director's ceasing to be a Director after January 1, 1996. This Plan was
initially effective November 29, 1995. No additional amounts, other than
earnings, have been credited since January 1, 1996.


SECTION 2. Definitions


For purposes of the Plan, the following terms are defined as set forth below:


a.
"Account" means the Stock Unit Account, the Equity Index Account, the Interest
Income Account, or any other account under this Plan established pursuant to
Section 3, and "Accounts" means more than one of the Accounts.

b.
"Altria Stock Fund" means the Altria Stock Fund of the Profit-Sharing Plan or
the predecessor thereto (such predecessor fund was referred to as the Philip
Morris Stock Fund).

c.
"Beneficiary" means any person or entity designated as such in a current
Beneficiary Designation Form on file with the Corporate Secretary of the
Company. If there is no valid designation or if no designated Beneficiary
survives the Participant, the Beneficiary is the Participant's estate.

d.
"Beneficiary Designation Form" means a Plan Beneficiary Designation Form
properly completed and signed.

e.
"Board" means the Board of Directors of the Company.

f.
"Common Stock" means the common stock, $0.331/3 par value, of the Company.

g.
"Company" means Altria Group, Inc., a corporation organized under the laws of
the Commonwealth of Virginia, or any successor corporation.

h.
"Director" means a person serving on the Board.

i.
"Distribution Election Form" means a Plan Distribution and Special Transfer
Election Form properly completed and signed.

j.
"Equity Index Account" means the unfunded deferred compensation account
established by the Company in accordance with Section 3 of the Plan.


1

--------------------------------------------------------------------------------






k.
"Equity Index Fund" means the Equity Index Fund (or its equivalent) of the
Profit-Sharing Plan.

l.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations thereunder.

m.
"Interest Income Account" means the unfunded deferred compensation account
established by the Company in accordance with Section 3 of the Plan.

n.
"Interest Income Fund" means the Interest Income Fund (or its equivalent) of the
Profit-Sharing Plan.

o.
"Incumbent Director" means a Director on January 1, 1996 who is not entitled to
receive a pension or similar benefit from the Company or any corporation in
which the Company owns, or at any time owned, directly or indirectly, stock
possessing at least fifty percent (50%) of the total combined voting power of
all classes of stock entitled to vote; provided, however, if an Incumbent
Director is eligible for a Pension Allowance (as defined in the Pension Plan) if
he or she ceases to be a Director, he or she waives, before December 20, 1995,
his or her right to such Pension Allowance.

p.
"Participant" means an Incumbent Director, and a person who was, but is no
longer, serving on the Board as long as an Account is being maintained for his
or her benefit.

q.
"Pension Plan" means the Pension Plan for Directors of Philip Morris Companies
Inc.

r.
"Plan" means the Unit Plan for Incumbent Non-Employee Directors.

s.
"Profit-Sharing Plan" means the Altria Group, Inc. Deferred Profit-Sharing Plan
for Salaried Employees, effective as of January 1, 1956, as amended from time to
time.

t.
"Stock Unit" means a notional entry that is the equivalent of one share of
Common Stock.

u.
"Stock Unit Account" means the unfunded deferred compensation account measured
by reference to the Altria Stock Fund established by the Company in accordance
with Section 3 of the Plan.







SECTION 3. Accounts


On January 1, 1996, the Company shall establish a Stock Unit Account for each
Incumbent Director and shall credit thereto a number of Stock Units equal to
that resulting from a theoretical investment of $285,000 on December 29, 1995 in
the Altria Stock Fund; provided, however, if, before December 20, 1995, a
Director shall have elected to credit an amount, not in excess of $142,500 in
the aggregate, to one or both of the Equity Index Account and the Interest
Income Account, the Company shall establish for each such Incumbent Director on
January 1, 1996 such Accounts in the amounts

2

--------------------------------------------------------------------------------




specified and shall credit to a Stock Unit Account for such Incumbent Director
that number of Stock Units equal to that resulting from a theoretical investment
on December 29, 1995 in the Altria Stock Fund of $285,000, less the amounts
credited to such other Accounts.


The Stock Unit Account shall be a bookkeeping account whose value shall be based
on a theoretical investment in the Altria Stock Fund. If as a result of
adjustments or substitutions in connection with an event described in the second
paragraph of Section 4 of the Company's Stock Compensation Plan for Non-Employee
Directors or the comparable provision of any successor to such plan, a
participant has received or receives with respect to any of his or her Accounts
rights or amounts measured by reference to stock other than Common Stock, (i)
such rights or amounts shall be accounted for in an additional Account under the
Plan but treated as subject to the elections made and any other matters relating
to this Plan in a manner parallel to the treatment of the Stock Unit Account
under the Plan and (ii) the participant shall be offered the opportunity to
convert the portion of his or her Account measured by reference to such other
stock to an amount credited under the Stock Unit Account, the Equity Index
Account, or the Interest Income Account having the same fair market value
(rounded as necessary to reflect fractional shares) as of the date of such
conversion, provided that such conversion involving the Stock Unit Account may
only be made to the extent that such conversion does not result in a violation
of Section 10(b) or Section 16(b) of the Securities Exchange Act of 1934 or any
other applicable securities law. In connection with the spin-off from the
Company of Kraft Foods Inc. and Philip Morris International Inc., each
participant with a Stock Unit Account at the time of such spin-offs had an
Account established holding shares of those respective companies in the same
manner as if the participant were a Company shareholder. In connection with the
spin-off from Kraft Foods Inc. (renamed Mondelēz International Inc.) of Kraft
Foods Group, Inc., each participant with an Account credited with shares of
Kraft Foods Inc. (renamed Mondelēz International, Inc.) at the time of such
spin-off shall be credited with an Account holding shares of Kraft Foods Group,
Inc. in the same manner as if the participant were a Kraft Foods Inc. (renamed
Mondelēz International, Inc.) shareholder.


The Equity Index Account shall be a bookkeeping account whose value shall be
based on a theoretical investment in the Equity Index Fund of the Profit-Sharing
Plan.


The Interest Income Account shall be a bookkeeping account whose value shall be
based on a theoretical investment in the Interest Income Fund of the
Profit-Sharing Plan.


Each Account shall be credited with earnings and charged with losses, if any, on
the same basis as the corresponding Fund, as the same may be changed from time
to time, under the Profit-Sharing Plan. The value of any Account at any relevant
time shall be determined as if all amounts credited thereto had been invested in
the corresponding Fund; provided, however, that if as a result of adjustments or
substitutions in connection with an event described in the second paragraph of
Section 4 of the Company's Stock Compensation Plan for Non-Employee Directors or
the comparable provision of any

3

--------------------------------------------------------------------------------




successor to such plan, a participant has received or receives with respect to
one or more of his or her Accounts rights or amounts measured by reference to
stock other than Common Stock (including, without limitation, the Accounts
measured by reference to shares of Philip Morris International Inc., Mondelēz
International, Inc., and Kraft Foods Group, Inc.), then any crediting of amounts
to reflect dividends with respect to such other stock shall be allocated among
and treated as invested proportionately in the Accounts most recently selected
and in effect for investment by the Participant (as determined by reference to
such Participant's election form then in effect).


Except as provided in this Section 3 and in Section 4 below, no transfer shall
be permitted among Accounts.


SECTION 4. Distribution and Special Transfer Election


Unless the Participant has filed a Distribution Election Form with the Corporate
Secretary of the Company no later than one year and one day preceding the date
he or she ceases to be a Director, the Participant's Accounts shall be
distributed in a lump sum on the first day of the second month following the
date the Participant ceases to be a Director.


A Participant may file a Distribution Election Form, which shall be irrevocable,
providing that distribution from his or her Accounts may be made (i) in no more
than one-hundred eighty (180) monthly, sixty (60) quarterly or fifteen (15)
annual installments or (ii) in a combination of a lump sum and installments. The
first such payment shall be made on the first day of the second month following
the date the participant ceases to be a Director. Each installment shall be
determined by dividing the sum of the Account balances by the number of
remaining installments. If a Participant or a Beneficiary is receiving
distributions in installments, the Accounts shall continue to accrue earnings
and incur losses in accordance with Section 3.


A Participant who elects a distribution in installments shall be entitled to
make a special investment election on his or her Distribution Election Form
pursuant to which transfers from the Participant's Stock Unit Account will be
made, effective the first day of the second month following the date the
Participant ceases to be a Director, to an Equity Index Account or an Interest
Income Account or both.


If a distribution occurs by reason of the Participant's death or, if at the time
of death, the Participant was receiving distributions in installments, the
balance remaining in the Participant's Accounts shall be payable to his or her
Beneficiaries designated in, and in the manner of payment set forth on, the
Participant's Beneficiary Designation Form in effect on the date of the
Participant's death. Any lump sum distributions to Beneficiaries shall be
without interest.


All distributions shall be paid in cash.





4

--------------------------------------------------------------------------------




SECTION 5. Beneficiary Designation


A Participant may at any time file a Beneficiary Designation Form with the
Corporate Secretary of the Company. Such Beneficiary Designation Form may be
revoked or modified at any time by filing a new Beneficiary Designation Form.


SECTION 6. General Provisions


6.1 Unfunded Plan.


It is intended that the Plan constitute an "unfunded" plan for deferred
compensation. The Company may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan; provided, however,
that, unless the Company otherwise determines, the existence of such trusts or
other arrangements is consistent with the "unfunded" status of the Plan. Any
liability of the Company to any person with respect to any grant under the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No such obligation of the Company shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of the Company.


6.2 Rules of Construction.


Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation, or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law.


6.3 Withholding.


No later than the date as of which an amount first becomes includible in the
gross income of the Participant or Beneficiary for Federal income tax purposes
with respect to any participation under the Plan, the Participant or Beneficiary
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount.


6.4 Amendment and Administration.


The Plan may be amended by the Board, but no amendment shall be made that would
impair the rights of a Participant to his or her Accounts without his or her
consent. The Plan shall be administered by the Nominating, Corporate Governance
and Social Responsibility Committee of the Board or a subcommittee thereof, any
successor thereto, or such other committee or subcommittee as may be designated
by the Board to administer the Plan (the “Committee”). The Committee shall have
the power to interpret the Plan, adopt rules and guidelines for carrying out the
Plan, and appoint such delegates as it may deem appropriate. Any determination
made by the Committee in accordance

5

--------------------------------------------------------------------------------




with the provisions of the Plan shall be made in the sole discretion of the
Committee, and all decisions made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Plan participants.




6.5 Duration of Plan.


There shall be no time limitation with respect to the Plan. The Board may
terminate the Plan at any time. Upon termination of the Plan, amounts credited
to each Account shall be distributed in accordance with the Distribution
Election Form applicable to each such Account or as otherwise provided in
Section 4.


6.6 Assignability.


No Participant or Beneficiary shall have the right to assign, pledge or
otherwise transfer any payments to which such Participant or Beneficiary may be
entitled under the Plan other than by will or by the laws of descent and
distribution or pursuant to a "qualified domestic relations order" (as defined
by Title I of ERISA).


6.7 Construction.


The Plan shall be construed and interpreted in accordance with Virginia law.
Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation, or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law. The Plan is intended to be construed so that
participation in the Plan will be exempt from Section 16(b) of the Exchange Act
pursuant to regulations and interpretations issued from time to time by the
Securities and Exchange Commission.



6